Meeting Date: March 23, 2010 2008 and 2009 Annual Meeting of Stockholders of CLST Holdings, Inc. Solicitation by RED OAK PARTNERS, LLC THE RED OAK FUND, L.P. PINNACLE FUND, LLLP PINNACLE PARTNERS, LLC BEAR MARKET OPPORTUNITY FUND, L.P. DAVID SANDBERG MATTHEW BEHRENT HOW TO VOTE Registered Holders If you are a registered name shareholder, you can send your BLUE proxy card back in the provided postage-paid return envelope. Street-Name Holders If you hold your shares though a custodian bank or broker, you can send your BLUE voting instruction form back in the provided postage-paid return envelope or vote your shares electronically by following two methods:: Internet: 1. Go to the Web site www.proxyvote.com. 2. Enter your 12-digit Control Number located on the label of your voting form. 3. Follow the instructions provided. Telephone: 1. Please call toll-free 1-800-454-8683. 2. Enter your 12-digit Control Number located on the label of your voting form. 3. Follow the instructions provided. If you have any questions or need additional copies of our proxy materials: Please Call Toll-Free (800) 859-8509 Banks & Brokerage Firms Call: (212) 269-5550 © 2010 D.F. King & Co., Inc.
